Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   May 20, 2022

The Court of Appeals hereby passes the following order:

A22A1351. RONNIE DAVIS v. THE STATE.

       In January 2015, Ronnie Davis entered a guilty plea to rape. In March 2022,
Davis filed a motion for an out-of-time appeal. The trial court denied the motion, and
Davis filed this appeal.
       The Georgia Supreme Court recently eliminated the judicially created out-of-
time-appeal procedure in trial courts. Cook v. State, ___ Ga. ___ (5) (Case No.
S21A1270, decided March 15, 2022). This holding is to be applied to “all cases that
are currently on direct review or otherwise not yet final.” Id. Davis, therefore, “had
no right to file a motion for an out-of-time appeal in the trial court; his remedy, if any,
lies in habeas corpus.” Rutledge v. State, ___ Ga. ___, ___ (Case No. S21A1036,
decided March 15, 2022). Rather than denying Davis’s motion, the trial court should
have dismissed it. See id.
       Accordingly, the trial court’s order denying the motion for out-of-time appeal
is hereby VACATED and this appeal is hereby REMANDED to the trial court, which
is DIRECTED to enter an order dismissing the motion for out-of-time appeal.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           05/20/2022
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                         , Clerk.